        Case 2:19-cv-02171-JAR-TJJ Document 19 Filed 07/12/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


DAVID HESS, on behalf of himself and all               )
others similarly situated,                             )
                                                       )
                               Plaintiff,              )   CIVIL ACTION
                                                       )   CASE NO. 2:19-cv-02171
                                                       )
v.                                                     )
                                                       )
IDLL'S PET NUTRITION, INC.,                            )
                                                       )
                               Defendant.              )

                    MOTION FOR LEAVE TO APPEAR PRO HAC VICE

        Pursuant to D. Kan. Rule 83.5.4., I move that Joseph I. Marchese be admitted to practice

in the United States District Court for the District of Kansas, for purposes of this case only.

        I certify that I am a member in good standing of the Bar of this Court and that in

compliance with D. Kan. Rule 83.5.4(c), I will sign all pleadings and other papers which are

signed and filed by said attorney. I also agree that I will participate meaningfully in the

preparation and trial of this case, to the extent required by the Court.

       Pursuant to D. Kan. Rule 83.5.4 (a), I have attached the required affidavit in support of

this motion.

                                                      Respectfully submitted,

                                                      WAGSTAFF & CARTMELL LLP

                                                      By: /s/ Sarah S. Ruane
                                                      Thomas P. Cartmell (KS # 17020)
                                                      Sarah S. Ruane (KS # 23015)
                                                      4740 Grand Ave., Ste 300
                                                      Kansas City, MO 64112
                                                      816-701-1100 (Tel); 816-531-2372 (Fax)
                                                      tcartmell@wcllp.com
                                                      sruane@wcllp.com
                                                      bwicklund@wcllp.com
Case 2:19-cv-02171-JAR-TJJ Document 19 Filed 07/12/19 Page 2 of 5




                                   Pro Hac Vice Applicants:

                                   Joseph I. Marchese, Esq.
                                   Andrew Obergfell, Esq.
                                   BURSOR & FISHER,
                                   P.A. 888 Seventh Ave.
                                   New York, NY 10019 Tel:
                                   646-837-7150
                                   Fax: 212-989-9163
                                   jmarchese@bursor.com
                                   aobergfell@bursor.com

                                   ATTORNEYS FOR PLAINTIFF
          Case 2:19-cv-02171-JAR-TJJ Document 19 Filed 07/12/19 Page 3 of 5




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


DAVID HESS, on behalf of himself and all                )
others similarly situated,                              )
                                                        )
                                 Plaintiff(s),          ) CIVIL ACTION
                                                        ) CASE NO. 2:19-cv-02171
                                                        )
v.                                                      )
                                                        )
HILL’S PET NUTRITION, INC.,                             )
                                                        )
                                 Defendant(s).          )



 AFFIDAVIT IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

          Pursuant to D. Kan. Rule 83.5.4., I declare that the following facts are true, to the best of

my knowledge, information and belief:

     1.      My full name is: Joseph I. Marchese

     2.      I practice under the following firm name or letterhead:

             Name: Bursor & Fisher, P.A

             Address: 888 Seventh Avenue, Floor 3, New York, NY 10106

             Telephone Number: (646) 837-7150

             Fax: (212) 989-9163

             Email address: jmarchese@bursor.com
      Case 2:19-cv-02171-JAR-TJJ Document 19 Filed 07/12/19 Page 4 of 5




3.      I have been admitted to practice in the following courts (here list the dates and places

        of admission to all bars, state or federal, and any bar registration numbers):

        Court                              Date of Admission                      Bar Number

New York                                   9/22/2004                               438317

SDNY                                       3/8/2005                                   N/A

EDNY                                       3/8/2005                                      N/A

ED Michagan                                6/23/2016                                     N/A



4.      I have reviewed D. Kan. Rule 83.5.4. Pursuant to that rule I have retained local counsel

        to assist in the representation in this case, and I agree that local counsel will sign all

        pleadings or other papers and participate meaningfully in the preparation and trial of

        the case or proceedings to the extent required by the Court.

5.      I consent to the exercise of disciplinary jurisdiction over any alleged misconduct that

        occurs during the progress of this case.

6.      I am in good standing in all bars of which I am a member.

7.      No disciplinary or grievance proceedings have been previously filed against me.

8.      No disciplinary or grievance proceedings are pending against me in any jurisdiction.

9.      I have not been charged in any court of the United States or of any state, territory or

        possession of the United States with the commission of a felony or unprofessional

        conduct.

10.     I have completed the Electronic Filing Registration Form for filing as an attachment to

        this motion and affidavit. I understand I will receive System-generated notices of

        electronic filing.
Case 2:19-cv-02171-JAR-TJJ Document 19 Filed 07/12/19 Page 5 of 5
